significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities jun re plan former parent union dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan sec_401 of the internal_revenue_code code and section i of the employee_retirement_income_security_act_of_1974 as amended ‘erisa’ do not apply to the proposed amendment to the plan as described below sec_401 of the code provides that a plan is nota qualified_plan if an amendment is adopted while the employer is a debtor in a case under title united_states_code or similar federai or state law and such amendment increases liabilities of the plan by reason of i any increase in benefits ii any change in the accrual_of_benefits or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization sec_401 33b of the code provides that sec_401 a will not apply to any plan amendment if i the plan were such amendment to take effect would have a funded_current_liability_percentage of percent or more ii the secretary_of_the_treasury determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor iii such amendment only repeals an amendment described in sub sec_412 or iv such amendment is required as a condition of qualification under this part section i of erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is a debtor under title of the united_states_code or similar federal or state law by reason of a any increase in benefits b any change in the accrual_of_benefits or c any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization section i2 of erisa provides that section i shall not apply to any plan amendment that a the secretary_of_the_treasury determines to be reasonable and that provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor b such amendment only repeals an amendment described in sec_302 c is required as a condition of qualification under the code or d was adopted prior to or pursuant to a collective bargaining agreement entered into prior to the date on which the employer became a debtor in a case under title of the united_states_code or similar federal or state law section i of erisa provides that section i only applies to plans other than multiemployer plans for which the funded_current_liability_percentage is less than percent after taking into account the effect of the amendment the company is a u s -based global supplier of components integrated systems and modules and other electronic technology with a network of manufacturing sites technical centers sales offices and joint ventures in original every major region of the world the company supplies products to equipment manufacturers worldwide and its customer base includes customers in the communications computer consumer electronics energy and medical devices industries electronics ' the company filed a voluntary petition under chapter of the u s in october bankruptcy code the company continues to operate its business as debtor-in- possession soon after filing for chapter bankruptcy protection the company announced its intention to cease benefit accruals for most participants under the plan before or soon after its emergence from chapter bankruptcy protection prior to or soon after its emergence from chapterdollar_figure bankruptcy protection and prior to or soon after benefit accruals to the plan cease the company plans to sell or otherwise divest certain non-core business units and certain of its hourly employees may return to it is anticipated that such divestitures or returns to employment at the former parent the former parent will involve the transfer of current participants in the plan to new employers in particular plan participants who are in the company negotiated new collective bargaining agreements with each of the principal unions representing its hourly employees in the u s as part of these agreements the company and each respective union addressed the issue of legacy liabilities between the unions and the former parent specifically each union agreed to in exchange the company's u s a cessation of future benefit accruals to the plan hourly employees will begin to receive cash balance and or defined contribution pension benefits upon cessation of benefit accruals to the plan furthermore the company and each union reached agreed on how the company's u s hourly employees would be treated for pension purposes in the event an hourly employee was transferred to a buyer of one of the company's business units transferred to a buyer as part of the sale of a business unit are to continue to accrue eligibility and vesting service from the plan following the sale of the business the former parent also agreed to provide such participants with up to seven years of credited service under a plan sponsored by the former parent for benefit_accrual purposes once benefit accruals to the plan ceased the company has not yet emerged from chapter bankruptcy protection consequently benefit accruals to the plan have not ceased affected u s hourly employees have not commenced receiving cash balance and or defined contribution pension benefits and the period during which the former parent will grant the affected employees up to seven years of benefit_accrual service has not yet started nevertheless the company has proceeded with the sale of certain of its business units because these sales have occurred prior to the cessation of benefit accruals to the plan and because the terms of the sales call for the buyers to provide only cash balance and or defined contribution pension benefits this has resulted in a potential shortfall in expected pension benefits from the plan for the affected hourly employees for the period of time from the date of the sale until the date benefit accruals to the plan actually cease such a shortfall would be inconsistent with the collective bargaining agreements reached with the principal union representing the company's u s hourly employees in order to address the shortfall the company agreed with the applicable unions and buyers to lease to the buyers the affected hourly employees during the timeframe from the date of the sale until the date benefit accruals to the plan ceased these lease arrangements permit the affected hourly employees to continue to accrue credited service for all purposes under the plan the leasing arrangements were intended to be a short-term fix until the company emerged from chapter bankruptcy protection while the company expected to this did not occur and the company emerge by the end of the first quarter of does not currently have a specific target date for emergence consequently the company would like to re-examine the lease arrangements so that the affected hourly employees can be transferred to the buyers of the company's business units while maintaining its commitments to the hourly employees and the unions representing them accordingly under the terms of the collective bargaining agreements reached in the company is proposing to amend the plan to recognize credited service for purposes of benefit accruals following an affected hourly employee's transfer to the buyer of one of the company's business units the proposed amendment wouid provide that participants in the plan transferred to a successor employer as part of the divestiture of one of the company’s business units would have their accrued_benefits under the pian adjusted by the same amount as if the participant had remained employed by the company and continued to earn benefit_accrual service under the plan the benefit adjustments wouid continue until the earlier of a the participant's termination of employment with the divested unit or fora successor employer or b the date of the cessation of benefit accruals under the plan in a letter_ruling dated date the company received a ruling that sec_401 of the code and section i of erisa do not apply to a similar amendment to the plan under that amendment service performed by former participants transferred to the former parent or to another successor employer as part - of the divestiture of a business unit of the company is recognized for purposes of eligibility and vesting to the extent negotiated with the unions representing these participants after the amendment described above the plan will have a current_liability percentage that is less than percent and the company will still be a debtor in possession in a case under title of the united_states_code the amendment will be adopted prior to the company’s date of reorganization to a reach agreement with the unions representing its employees and with the buyers of the company's non-core business units b provide the buyers of the non-core business units with a viable workforce and c to administer the plan in accordance with past practice these reasons in and of themselves are not sufficient to consider the amendment reasonable however the company has a unique history with its former parent prior to the company's spin-off from its former parent the former parent's plans were typically amended to continue to recognize post-divestiture service with the buyer for purposes of eligibility as a result the company's employees have longstanding expectations regarding their treatment in the event that they are transferred to a buyer of their operation consequently the amendment would be consistent with the company's long-term established business practice and would provide an economic benefit to the company by enabling it to consummate divestiture of non-core businesses and reach consensual agreements with the unions representing it workforce hence the amendment is reasonable according to information provided by the enrolled_actuary for the plan the proposed amendment to the plan will have a negligible impact on the total annual cost to the 20uy company and any increases in liabilities or costs to the plan or the minimum required contributions to the plan will be virtually nil accordingly the amendment is de_minimis hence because the proposed amendment to the plan is reasonable and provides for only de_minimis increases in pian liabilities sec_401 of the code and section i of erisa do not apply to the proposed amendment to the plan this ruling considers only the application of sec_401 of the code and section i of erisa to the amendment described above and does not consider any other issues that may arise in connection with the plan or the proposed amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office to the manager ’ if you require further assistance in this matter please contact sincerely yours slo carlton a watkins acting manager employee_plans technical
